 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT
 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11    JEREMY KISH                                      No. 2:18-cv-02893-JAM-CKD-P
12                       Plaintiff,
13            v.                                       FINDINGS AND RECOMMENDATIONS
14    K. YUSUFZIE, et al.,
15                       Defendants.
16

17           By order filed May 21, 2019, plaintiff’s complaint was dismissed and thirty days leave to

18   file an amended complaint was granted. The thirty day period has now expired, and plaintiff has

19   not filed an amended complaint or otherwise responded to the court’s order.

20           Accordingly, IT IS HEREBY RECOMMENDED that this action be dismissed without

21   prejudice. See Local Rule 110; Fed. R. Civ. P. 41(b).

22           These findings and recommendations are submitted to the United States District Judge

23   assigned to the case, pursuant to the provisions of 28 U.S.C. § 636(b)(l). Within fourteen days

24   after being served with these findings and recommendations, plaintiff may file written objections

25   with the court. The document should be captioned “Objections to Magistrate Judge’s Findings

26   and Recommendations.” Plaintiff is advised that failure to file objections within the specified

27   /////

28   /////
                                                       1
 1   time may waive the right to appeal the District Court’s order. Martinez v. Ylst, 951 F.2d 1153
 2   (9th Cir. 1991).
 3   Dated: July 22, 2019
 4

 5

 6

 7

 8

 9

10

11   12/kish2893.fta.docx

12

13

14

15

16

17

18

19

20

21

22

23

24

25

26

27

28
                                                      2
